Per Curiam.
— There is no imaginable reason why the revival of a judgment should keep it alive for execution during the space of five years to come, if the original rendition of it were not to have the like effect. The judgment on a scire facias, like the one it is employed to revive, is quod recuperet; and the same presumption of payment from time follows the one as the other. Why, then, should the legislature be thought to have made a difference ? The word revived is inadvertently used for the word alive; and hence the difficulty and the argument. But the case is too clearly within the intent of the act to admit of a doubt; and the execution, therefore, oughtnot to have been set aside.
Order of the court below reversed.